t c memo united_states tax_court stanley j zaban and shirley a zaban petitioners v commissioner of internal revenue respondent docket no filed date paula m junghans and caroline d klepper for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes - -2 additions to tax penalties sec sec sec sec sec sec sec year deficiency a b a b b b b dollar_figure --- dollar_figure --- dollar_figure --- --- big_number --- big_number --- big_number --- --- big_number --- --- --- dollar_figure big_number --- --- big_number dollar_figure --- --- --- --- dollar_figure --- big_number --- --- --- --- --- --- dollar_figure percent of the interest payable under sec_6601 on the portion of the underpayment attributable to fraud as an alternative to the fraud additions to tax and penalty respondent determined additions to tax for negligence or disregard of rules or regulations pursuant to sec_6653 and b for and and sec_6653 for and an accuracy- related penalty pursuant to sec_6662 for the through deficiencies arose out of unreported income from petitioner stanley j zaban's mr zaban illegal gambling and bookmaking activities and skimming from his legitimate business activities as well as respondent's disallowance of certain miscellaneous_expense_deductions for and the deficiency arose out of respondent's disallowance of both a mortgage interest_deduction and a deduction for funds forfeited to the baltimore county police department after the funds were seized in the execution of search warrants as proceeds from mr zaban's illegal activities - -3 after concessions the following issues remain for decision whether respondent properly determined that petitioners had cash on hand in the amount of dollar_figure as of date as part of the net_worth calculation whether petitioner shirley a zaban mrs zaban qualifies for innocent spouse relief pursuant to sec_6013 for through whether mrs zaban is liable for the fraud additions to tax for and pursuant to sec_6653 and b and for pursuant to sec_6653 and for the fraud_penalty for pursuant to sec_6663 whether mrs zaban is liable for the additions to tax for negligence or disregard of rules or regulations for and pursuant to sec_6653 and b and for pursuant to sec_6653 and for the accuracy-related_penalty petitioners concede the deficiencies relating to all of the unreported income except for dollar_figure determined as cash on hand as part of respondent's net_worth calculation they also concede the fraud additions to tax and penalty for through with respect to mr zaban moreover petitioners concede that they are not entitled to the dollar_figure deduction for forfeited funds for finally the parties have agreed that petitioners are entitled to a dollar_figure mortgage interest_deduction for respondent disallowed petitioners' and deductions for certain miscellaneous expenses although petitioners disputed this determination in their petition they did not address this issue either at trial or on brief because the burden_of_proof lies with petitioners on this issue we hold for respondent rule a additionally and for the same reasons we hold for respondent on the innocent spouse issue relating to the miscellaneous_expense_deductions respondent however did not present any evidence on the fraud additions to tax relating to the miscellaneous_expense_deductions and given our finding that no fraud existed with respect to other issues we hold for mrs zaban on that issue rule b - -4 for pursuant to sec_6662 whether petitioners are liable for additions to tax for the substantial_understatement of tax pursuant to sec_6661 for and and for the penalty pursuant to sec_6662 for and whether petitioners are liable for the addition_to_tax for failure to timely file their joint_return pursuant to sec_6651 all section references are to the internal_revenue_code as in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in lutherville maryland at the time they filed their petition they were married in and have one daughter nicole mr zaban graduated from college in and subsequently became involved in illegal gambling and bookmaking activities described in detail below mrs zaban graduated from high school in and has no college-level education between and mrs zaban was a homemaker and did not work outside of the home mrs zaban was the caretaker of - -5 petitioners' personal checking account and paid all of the household bills including the mortgage and utility payments prior to the period at issue mrs zaban held various employment positions including rater for insurance policies receptionist at a nursing home salesclerk at a department store and interior decorator a business interests of mr zaban during and or mr zaban was a shareholder in the following entities g z corp doing business as the parlay cafe through graymar co inc which sold business equipment and supplies through putty hill printing inc which provided printing and copying services through and opcz inc doing business as zingaro's restaurant through in upon the recommendation of francis e fidati cpa petitioners' personal and business accountant mr zaban formed and was the sole shareholder of zaban enterprises inc a subchapter_s_corporation for the purpose of paying himself a salary as well as distributions from interests in his other business entities mrs zaban was an officer of zaban enterprises she signed corporate employment and income_tax returns signed the election to become a subchapter_s_corporation maintained the corporate checking account and wrote substantially_all the checks from that account - -6 in or about date mrs zaban along with gary genovese a shareholder with mr zaban in the parlay cafe filed an application_for a liquor license for the parlay cafe with the board_of liquor license commissioners for baltimore county the application falsely stated that mrs zaban had a 50-percent ownership_interest in g z corp the entity that owned the parlay cafe moreover the application failed to disclose that mr zaban had an interest in g z corp the renewal applications for and contained the same false declaration and omitted the same information each application contained a question as to whether any of the applicants had been convicted of violating gambling laws had mr zaban been listed as one of the applicants the parlay cafe might have been denied a liquor license b criminal record and activity of mr zaban prior to mr zaban became involved in bookmaking activities with herman lefty neumyer in messrs zaban and neumyer were arrested and convicted of bookmaking mrs zaban knew of her husband's bookmaking activities with mr neumyer she also knew of her husband's conviction on date mr zaban was charged with illegal possession of flash paper a material used by bookmakers for the purpose of destroying records of their activity the flash paper was discovered in a date search of mr zaban's mercedes benz - -7 pursuant to a warrant on date mr zaban pled guilty in the district_court of baltimore to conspiracy to gamble on date messrs zaban and neumyer were arrested in the parking lot of the quality inn motel in towson maryland and charged with illegal wagering on a baseball and a football game and conspiracy to gamble the government however did not pursue the charges on or about date the u s attorney for the district of maryland filed a four-count information charging mr zaban with illegal gambling and bookmaking money laundering bank fraud and tax_evasion for only mr zaban pled guilty to each count as part of a plea bargain with the u s attorney's office and judgment was entered by the u s district_court for the district of maryland on date the plea agreement also included a stipulation that mr zaban had engaged in skimming cash from the parlay cafe mr zaban's accountant mr fidati also pled guilty to assisting in the preparation and filing of a false tax_return by failing to report the income from the illegal bookmaking and gambling activities as well as the income skimmed from the parlay cafe illegal gambling and bookmaking pursuant to the federal information to which mr zaban pled guilty in date mr zaban admitted that from date - -8 through date he was engaged in illegal gambling and bookmaking activities out of his home and in other locations within the state of maryland he engaged in these bookmaking operations with mr neumyer and others the bookmaking operations were confined to sports betting primarily on collegiate and professional basketball and football mr zaban's role in the operation was to obtain customers record bets distribute winnings and collect losses mr zaban also placed bets on his own account several times a week and often traveled to las vegas and atlantic city to gamble and watch boxing fights trips of which mrs zaban was aware mr zaban's share of the bookmaking proceeds wa sec_25 percent the bookmaking operation grossed more than dollar_figure per day mr zaban maintained an office for conducting these bookmaking and gambling activities in the basement of petitioners' home mr zaban kept no regular work hours at home or in other places and occasionally met with mr neumyer at a local bar at times when mrs zaban was present at his desk in the basement mr zaban kept betting records bottom sheets sports schedules and a telephone with two tape recorders that were hard-wired to petitioners' two phone lines so that he could record conversations in a closing_agreement with the internal_revenue_service mr zaban conceded that the daily net profit from the bookmaking operation was dollar_figure and that he had a 50-percent share or dollar_figure per day - -9 with customers and refute any challenges to bets also in the basement mr zaban kept a toolbox with a combination lock that was used to store his share of cash proceeds from bookmaking and gambling activities as well as cash he skimmed from the parlay cafe during the execution of a search warrant in date the baltimore county police department found dollar_figure in cash and dollar_figure gold pieces in the toolbox the toolbox was later moved and hidden in an upstairs crawl space at the home of mrs zaban's parents the defranks upon the execution of a search warrant at the defranks' home in date the police discovered various papers associating mr zaban with gambling and bookmaking activities dollar_figure in bethlehem steel bearer bonds dollar_figure bills and dollar_figure bills although the toolbox was somewhat obscured while in petitioners' basement the tape recorders were in plain sight on mr zaban's desk from petitioners' basement mr zaban made and received telephone calls to and from mr neumyer and others involved in the gambling and bookmaking activities mrs zaban occasionally answered the telephone in their home and at times spoke with mr neumyer sometime in the baltimore county police department obtained an order from the circuit_court for baltimore county to place a dialed number recorder dnr on the two phone lines at petitioners' residence in lutherville maryland for the purpose of recording the number of incoming and outgoing activations on those lines the dnr analysis performed by the baltimore county police department between date and date revealed big_number activations on one line of which big_number were outgoing and were incoming and big_number activations on the other line of which were outgoing and were incoming the first line had an average of telephone calls per day and the second line had an average of telephone calls per day money laundering mr zaban engaged in two different schemes to launder the money he obtained from his illegal gambling and bookmaking activities the first scheme involved alleged loan payments to mr fidati mr zaban gave mr fidati dollar_figure per month in cash during and and mr fidati repaid mr zaban by writing two checks in odd amounts totaling dollar_figure per month payable to either mr zaban or zaban enterprises this scheme was the basis for the money laundering charge to which mr zaban pled guilty as part of her role in zaban enterprises mrs zaban often deposited checks into the entity's account including those from mr fidati and in turn wrote salary and distribution checks to her husband from that account the amounts of the checks to mr zaban were based on a schedule prepared by mr fidati mrs zaban understood the checks from mr fidati to zaban enterprises to represent loan repayments to mr zaban but she never questioned the odd amounts of the repayments the second money laundering scheme which for purposes of the plea bargain with the u s attorney's office could not be proven involved payments to westco manufacturing co westco in california during mr zaban paid his friend roy burger dollar_figure and in exchange westco for whom mr burger worked and was earning commissions paid zaban enterprises with checks totaling dollar_figure mrs zaban was aware of these transactions and the deposits of checks from westco to zaban enterprises mrs zaban believed that these were consulting fees for work performed by mr zaban for westco but she did not know the nature of the work performed by mr zaban bank fraud in early petitioners decided to acquire a new home mrs zaban met with kathryn gerling president of midstate savings and loan midstate to begin the process of applying for a loan to a large extent mrs zaban negotiated the terms of the loan with ms gerling on date petitioners submitted an application to midstate for a dollar_figure acquisition loan to purchase a residential lot in lutherville maryland the loan application listed monthly income of dollar_figure assets of dollar_figure and a net_worth of dollar_figure on or about date petitioners submitted an application to midstate for a dollar_figure construction loan to build their home on the lot in lutherville maryland pursuant to a dollar_figure construction_contract the loan application listed monthly income of dollar_figure assets of dollar_figure and a net_worth of dollar_figure as part of the loan application process petitioners were required to submit their federal_income_tax returns for and the returns that were hand delivered to ms gerling by either mr or mrs zaban reported gross_income before adjustments of dollar_figure for and dollar_figure for even though the returns prepared and filed with the internal_revenue_service irs reported gross_income before adjustments of dollar_figure for and dollar_figure for mr zaban prepared the fraudulent_returns submitted to midstate for the purpose of persuading the savings and loan to approve the loan applications these fraudulent_returns were the basis for the bank fraud charge to which mr zaban pled guilty petitioners completed construction of the lutherville maryland home and began occupying it in or about date the design of the home was the subject of an article in the baltimore sun in date c cash found in safe deposit boxes in date a search warrant was executed by the baltimore county police department at the mercantile safe deposit trust company and three safe deposit boxes were searched box held in petitioners' names contained a photo album which was not seized box held in the names of mr zaban and loretta neumyer the wife of mr neumyer contained dollar_figure in cash all dollar_figure bills and a deposit slip with handwritten notations only mr zaban entered this box the contents of this box were seized mr zaban used the deposit slip notations to keep track of the cash in the safe deposit box which indicated the presence of dollar_figure in cash on date on that date dollar_figure was removed on date dollar_figure was removed on date dollar_figure was removed a balance of dollar_figure remained box held in petitioners' names contained dollar_figure in cash all dollar_figure bills and a deposit slip with handwritten notations mr zaban used the deposit slip notations to keep track of the amount of cash in the box on date the deposit slip notations indicated the presence of dollar_figure in cash in the box which was placed in the box on date the same date and time as the removal of the dollar_figure from box d loans by mr zaban between and mr zaban made several large loans sometime prior to date mr zaban lent dollar_figure to f frank culotta a friend in dollar_figure of the aforementioned loan was repaid upon the sale of an ocean city maryland condominium that petitioners owned together with mr culotta the balance of the loan to mr culotta remained unpaid as of date during mr zaban lent dollar_figure in cash to keith vazquez who is married to mr zaban's niece which remained unpaid as of date sometime prior to date mr zaban lent james donohue dollar_figure in cash which remained unpaid as of date during mr zaban lent splenanne ltd dollar_figure of which dollar_figure was repaid in and the balance remained unpaid as of date mrs zaban was not involved in any of these loan transactions e petitioners' lifestyle in petitioners acquired a home in phoenix maryland for dollar_figure which was financed through a mortgage the property was sold on date for dollar_figure with a dollar_figure balance on the mortgage the mortgage payment on the phoenix maryland residence was approximately dollar_figure per month following construction of petitioners' home in lutherville maryland in mid-1989 the monthly mortgage payment became dollar_figure with a balloon payment of dollar_figure due on date mrs zaban was aware of the mortgage payments on the home in petitioners furnished their home with dollar_figure in furniture from three stores and in acquired a dollar_figure andy warhol painting during and petitioners acquired several other paintings including lily pond appraised for insurance purposes for dollar_figure flowers and flowers for dollar_figure golden teardrops for dollar_figure and appraised for insurance purposes for dollar_figure and magical vase appraised for insurance purposes for dollar_figure in petitioners also acquired a chinese marble-top chest for dollar_figure during and petitioners acquired a one-half interest in an ocean city maryland condominium together with mr culotta and his wife petitioners paid dollar_figure for their share of the condominium and furnishings and financed their share with a dollar_figure mortgage in the condominium was sold when petitioners' share of the mortgage was dollar_figure as of date petitioners owned three cars a cadillac worth dollar_figure with a loan balance of dollar_figure which was paid off in a pontiac grand prix worth dollar_figure with a loan balance of dollar_figure which was paid off in and a pontiac grand prix worth dollar_figure which petitioners owned outright in petitioners acquired two additional cars a mercedes benz for dollar_figure with a loan of dollar_figure and a balance due of dollar_figure as of date and a volkswagen cabriolet for their daughter worth dollar_figure with a loan of dollar_figure which was paid off in in petitioners acquired a mercedes benz for dollar_figure with a loan of dollar_figure and a balance due of dollar_figure as of date in date mr zaban opened a brokerage account with paine webber inc as of date the portfolio value of that account was dollar_figure mr zaban maintained a brokerage account with baker watts co with a portfolio value of dollar_figure as of date and a portfolio value of dollar_figure as of date mr zaban maintained a brokerage account with thompson mckinnon with a portfolio value of dollar_figure as of date and a portfolio value of dollar_figure as of date mrs zaban was aware of these brokerage accounts between and petitioners paid for their daughter's college education at loyola college in the amount of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in between and petitioners held memberships at chestnut ridge country club merritt racquetball club where mr zaban played racquetball and greenspring racquet club where mrs zaban played tennis between and petitioners had credit card payments on credit cards totaling dollar_figure in dollar_figure in dollar_figure in and dollar_figure in in petitioners paid dollar_figure to world travel for a trip and in petitioners paid dollar_figure on jewelry at radcliff co mrs zaban participated in the purchase of the home furnishings artwork flatware and jewelry in addition to clothes and fur coats and was aware of other expense items f preparation and filing of federal tax returns petitioners' and federal joint income_tax returns which are not in issue were prepared by petitioners' attorney george breschi the return signed by both petitioners reported gross_income before adjustments of dollar_figure and gambling income of dollar_figure the return signed by both petitioners reported gross_income before adjustments of dollar_figure and gambling income of dollar_figure petitioners' federal joint income_tax returns for through were prepared by mr fidati petitioners' personal and business accountant during those years the return signed by both petitioners reported gross_income before adjustments of dollar_figure and listed no gambling income the return3 reported gross_income before adjustments of dollar_figure and listed no gambling income the return signed by both petitioners reported gross_income before adjustments of dollar_figure and listed no gambling income the return signed by both petitioners and filed on date following a filing extension to date reported gross_income before adjustments of dollar_figure and dollar_figure of mrs zaban did not sign the original joint_return when it was filed the internal_revenue_service detected the error and informed petitioners mrs zaban signed a declaration on date indicating that she had reviewed the joint_return and that it was true correct and complete gambling income the return was filed following the execution of search warrants by the baltimore county police department at petitioners' residence a bank and one of mr zaban's businesses in which evidence of illegal gambling and bookmaking activities was seized in date mr zaban entered into a closing_agreement with the irs terminating the tax_year as of date mr zaban agreed to report the net profits from his gambling and bookmaking activities the return signed by both petitioners reported gross_income before adjustments of dollar_figure and gambling income of dollar_figure before expenses on schedule c in accordance with the closing_agreement mrs zaban provided messrs breschi and fidati with records and other information necessary to prepare petitioners' returns for through she never reviewed their work to determine whether the returns were true and accurate at times mr fidati would provide mrs zaban with returns prepared in pencil and would have her sign blank returns closing agreements resolve liability issues only for the taxable years covered by the agreements sec_7121 sec_601_202 statement of procedural rules thus the termination of the tax_year on date conclusively resolved for purposes of the closing_agreement only the issues for that period respondent was permitted to issue notices of deficiency relating to issues and time periods not covered by the agreement as of date at a time in which mrs zaban was aware of mr zaban's gambling and bookmaking activities mrs zaban knew she should not rely on mr fidati to prepare their returns despite this concern mrs zaban signed the and joint returns without reviewing them g notice_of_deficiency pursuant to a reconstruction of petitioners' income under the net_worth_method respondent determined that petitioners had unreported income from illegal gambling and bookmaking activities for through in the following amounts dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioners concede that these figures are correct except for the determination the parties disagree whether dollar_figure in cash that existed in a safe deposit box on date was attributable to petitioners respondent further determined additions to tax for fraud for through and the fraud_penalty for against mrs zaban additions to tax for substantial_understatement of tax for and an addition_to_tax for failure to timely file the joint_return and an accuracy-related_penalty for substantial_understatement of tax for as an alternative to the fraud additions to tax and penalty respondent determined additions to tax for negligence or disregard of rules or regulations for through and an accuracy-related_penalty for negligence or disregard of rules or regulations for against mrs zaban issue net_worth calculation opinion the first issue for decision is whether respondent properly determined dollar_figure as cash on hand as part of the net_worth calculation petitioners assert that the cash belonged to mr neumyer the net_worth_method has been approved as a means of reconstructing the income of taxpayers who fail to report income and do not maintain adequate books_and_records 348_us_121 235_f2d_879 4th cir affg 24_tc_280 56_tc_297 deficiencies determined by indirect methods generally are presumed correct 399_f2d_744 4th cir affg tcmemo_1967_67 and taxpayers bear the burden of proving that such deficiencies are erroneous rule a 94_tc_654 the net_worth_method requires a finding of both the beginning and ending net values of a taxpayer's assets holland v united_states supra pincite mr zaban asserts that the contents of box in which the dollar_figure cash was found belonged to mr neumyer mr zaban claims that mr neumyer gave him between dollar_figure and dollar_figure in to hold for safekeeping according to mr zaban mr neumyer gave him the money because mr neumyer was going to las vegas for several weeks and while there mr neumyer wanted mr zaban to be in a position to pay off mr neumyer's obligations to certain individuals in connection with mr neumyer's bookmaking operations mr zaban testified that after mr neumyer's return from las vegas mr neumyer never asked him to return the funds mr zaban's testimony was self-serving and lacked credibility the evidence reflects that on date dollar_figure in cash was transferred from box a box controlled by mr zaban to which he had the key and which he was the only person ever to open to box a safe deposit box held in petitioners' names petitioners offered no testimony and produced no evidence indicating that the dollar_figure deposited in box came from a source other than box petitioners failed to prove that mr zaban lacked discretion and control_over entry to box and the use of the cash in that box see pert v commissioner tcmemo_1997_150 petitioners have failed to establish a nontaxable source for the cash that existed in box we conclude that the dollar_figure is properly attributed to petitioners as cash on hand for respondent's net_worth calculation for petitioners' argument that respondent failed to meet each of the elements of the net_worth_method including the beginning cash mr neumyer died prior to the date of trial on hand balance is without merit the parties stipulated the correctness of all aspects of the net_worth_method other than the ending cash on hand balance on date petitioners' contention that a cash hoard existed at the beginning of is inconsistent with the stipulation of a zero cash on hand balance at the end of and with petitioners' argument that safe deposit box did not belong to mr zaban accordingly we sustain respondent's determination of dollar_figure as the ending cash on hand balance for the net_worth calculation issue innocent spouse the second issue for decision is whether mrs zaban is entitled to innocent spouse relief mrs zaban asserts that she is entitled to such relief for through respondent argues that mrs zaban fails to meet three of the four statutory elements for relief spouses who file a joint income_tax return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however pursuant to sec_6013 a spouse commonly referred to as an innocent spouse can be relieved of tax_liability if that spouse proves a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the understatement sec_6013 the spouse seeking relief bears the burden of proving that each of the four elements of the statute has been satisfied and failure to prove any one of the elements will prevent innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir respondent concedes that a joint_return was filed for each of the years in issue and thus the first element is not disputed the innocent spouse issue can be disposed of on the third and fourth elements a knowledge of understatement mrs zaban asserts that she did not know nor had reason to know of the substantial_understatement of tax on the joint_return for each of the years in issue respondent contends that mrs zaban knew or should have known about the unreported income items for through and knew or should have known about the dollar_figure deduction for forfeited funds for to obtain innocent spouse relief for tax_liabilities that arise from omissions of income the spouse seeking such relief must be unaware of the circumstances which gave rise to the omissions 86_tc_228 affd 826_f2d_470 6th cir the spouse seeking relief must demonstrate lack of both actual and constructive knowledge of the omission such that a reasonable person could not be expected to know that the tax_liability stated was erroneous or that further inquiry was necessary 872_f2d_1499 11th cir affg tcmemo_1988_63 mrs zaban's claim that she knew nothing nor had any reason to know about mr zaban's illegal activities is not credible given the record before us to be sure mrs zaban knew that mr zaban had been convicted in of bookmaking with mr neumyer and that messrs zaban and neumyer continued to deal with each other on a regular basis both in person and on the telephone throughout the years in issue mrs zaban also knew that mr zaban traveled frequently to las vegas and atlantic city mrs zaban was aware that mr zaban did not work regular hours and that he made or received unusually high volumes of telephone calls further mrs zaban knew that mr zaban worked only in their basement where he kept betting records and other gambling paraphernalia tape recorders hard-wired to the telephone lines and a toolbox for storing large amounts of cash all of which were readily visible to anyone who passed through the basement mrs zaban testified that she never reviewed any of the tax returns liquor license applications or loan applications she signed her testimony that she was unaware of any of the contents in these documents lacks credibility in any case the fact that mrs zaban failed to review any_tax returns she signed or to sign blank tax returns that were completed at a later time does not permit mrs zaban to plead ignorance and does not absolve her of liability for her husband's omissions see 992_f2d_1256 2d cir affg tcmemo_1992_228 edmondson v commissioner tcmemo_1996_393 cohen v commissioner tcmemo_1987_537 had mrs zaban reviewed the and joint returns she would have discovered that nearly two-thirds of the reported gross_income before adjustments resulted from gambling and had she reviewed the and joint returns she would have found that no such gambling income was reported in those years see zimmerman v commissioner tcmemo_1996_223 further she would have discovered that the reported income for and was inconsistent with the figures reported on the loan applications submitted to midstate the savings and loan institution with which she personally negotiated and discussed the loan requirements and terms for the construction of the lutherville maryland home see silverman v commissioner tcmemo_1994_153 mrs zaban was also the self-described caretaker of petitioners' personal checking account and thus was aware of both the family income and expenses see zimmerman v commissioner supra alberts v commissioner tcmemo_1986_483 she was also charged with maintaining the corporate checking account for zaban enterprises in which she made deposits and signed salary and distribution checks to her husband as well as drafting most other corporate checks see morris v commissioner tcmemo_1992_635 affd without published opinion 15_f3d_1079 5th cir as a consequence she was aware of the unusual deposits from mr fidati and westco this role in the family's personal and business finances gave mrs zaban the opportunity to learn about whether reported income was consistent with mr zaban's success in his business ventures mrs zaban's testimony that she was unaware of mr zaban's success in his business activities is simply not believable most critically though mrs zaban was on notice of the lavish lifestyle she was enjoying see 72_tc_356 ayer v commissioner tcmemo_1989_614 during and petitioners had reported gross_income before adjustments of dollar_figure dollar_figure and dollar_figure respectively and were still living in their modest home yet during that time petitioners had acquired and accumulated a condominium share and seven automobiles two of which were new mercedes benzes paid for their daughter's entire private college education become members of three country or racquet clubs and taken a dollar_figure vacation during the latter part of and through this lavish lifestyle became even more apparent mrs zaban was directly involved in the process of negotiating a dollar_figure residential lot loan as well as a dollar_figure construction loan for the building of their lutherville maryland home following completion of the new home in which the monthly mortgage payment increased from approximately dollar_figure per month to nearly dollar_figure per month which was paid_by mrs zaban she participated in the furnishing of that home which included about dollar_figure in purchases mrs zaban was also involved in the purchase of over dollar_figure in jewelry during and accumulated a wardrobe filled with fur coats and other clothes throughout the period in issue given all of the facts and circumstances we are convinced and thus hold that mrs zaban knew or should have known of the substantial_understatement on petitioners' returns for through and thus is not entitled to innocent spouse relief b inequity in holding mrs zaban liable it would also not be inequitable to hold mrs zaban liable for the deficiencies for the years in issue the record demonstrates that mrs zaban significantly benefited from the underreported income and from the impermissible deductions eg the large home and furnishings cars fur coats and other clothings club memberships expensive vacation and she admitted such at trial see berman v commissioner tcmemo_1993_629 affd without published opinion 47_f3d_1158 2d cir ewell v commissioner tcmemo_1988_265 sec_1 b income_tax regs she enjoyed a good life that went well beyond normal support see 72_tc_1164 issue fraud additions to tax and penalty for the third issue for decision is whether mrs zaban is liable for fraud respondent determined fraud additions to tax against mrs zaban for and pursuant to sec_6653 and b and for pursuant to sec_6653 and a penalty for pursuant to sec_6663 mrs zaban asserts that she lacked any actual knowledge of the unreported income items not reported in the returns for through the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to establish fraud the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal for and sec_6653 imposed an addition_to_tax equal to percent of the portion of the underpayment attributable to fraud and sec_6653 imposed an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to that portion of the underpayment for and sec_6653 and sec_6663 respectively imposed additions to tax and penalties consisting of percent of the portion of the underpayment attributable to fraud mislead or otherwise prevent the collection of such taxes parks v commissioner t c pincite 80_tc_1111 fraud is never presumed 55_tc_85 and cannot be imputed from one spouse to another 56_tc_213 respondent has failed to sustain the burden_of_proof respondent has not established that mrs zaban knew of the understatement on petitioners' joint returns given her failure to review any of the returns or her signing of blank returns see ewell v commissioner supra additionally there was no evidence presented that mrs zaban was involved in preparing the returns other than providing documentation to the accountant mr fidati even though we believe mrs zaban knew of mr zaban's illegal gambling and bookmaking activities we cannot conclude from the record that mrs zaban knew that income from such activities was not being reported see flynn v commissioner tcmemo_1981_ on the basis of the entire record in this case we are not persuaded that mrs zaban intended to evade taxes and defraud the government thus we hold that mrs zaban is not liable for the additions to tax and penalty for fraud for through issue negligence or disregard of rules or regulations the fourth issue for decision is whether mrs zaban is liable for additions to tax and penalty for negligence or disregard of rules or regulations as an alternative to the fraud additions to tax and penalty for through respondent determined additions to tax for negligence or disregard of rules or regulations pursuant to sec_6653 and a b for and and sec_6653 for and an accuracy- related penalty pursuant to sec_6662 for the addition_to_tax for negligence or disregard of rules or regulations or the accuracy-related_penalty cannot be imposed on one spouse here mrs zaban where the other spouse here mr zaban is liable for fraud unlike the fraud addition_to_tax which is imposed on each spouse separately even if a joint_return is filed sec_6663 sec_301_6653-1 proced admin regs the negligence addition_to_tax and the accuracy-related_penalty apply jointly and severally thus where a joint_return is filed and one spouse is liable for fraud with respect to the entire underpayment the imposition of the negligence addition_to_tax or accuracy-related_penalty with respect to the other spouse would result in impermissible stacking sec_6662 aflalo v commissioner tcmemo_1994_596 minter v commissioner tcmemo_1991_448 congelliere v commissioner tcmemo_1990_265 thus we hold that mrs zaban cannot be liable and thus is not liable for the additions to tax for negligence or disregard of rules or regulations or the accuracy-related_penalty for negligence or disregard of rules or regulations for through issue substantial_understatement additions to tax the fifth issue for decision is whether petitioners are liable for additions to tax for the substantial_understatement of tax for and and an accuracy-related_penalty for substantial_understatement of tax for respondent determined additions to tax for the substantial_understatement of tax pursuant to sec_6661 for and and an accuracy-related_penalty pursuant to sec_6662 for mrs zaban asserts that she had reasonable_cause and acted in good_faith for those years and thus is excepted from the substantial_understatement addition_to_tax and the accuracy-related_penalty pursuant to sec_6664 mrs zaban's argument is without merit the reasonable_cause exception to the addition_to_tax for the substantial_understatement of tax and the accuracy-related_penalty for substantial_understatement of tax are not applicable to taxpayers filing tax returns prior to date omnibus budget reconciliation act of obra publaw_101_239 sec a 103_stat_2106 thus the reasonable_cause exception does not apply to for tax years and sec_6661 imposed additions to tax of percent of the amount of any underpayment attributable to a substantial_understatement a substantial_understatement is defined as an understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 for tax_year sec_6662 imposed an accuracy-related_penalty of percent of the underpayment attributable to a substantial_understatement petitioners' and returns in any case mrs zaban lacks reasonable_cause and good_faith for each of the years in issue mrs zaban never reviewed the returns prepared by mr fidati and occasionally signed blank returns her failure to review the returns and her blind reliance on messrs zaban and fidati were not reasonable see bollaci v commissioner tcmemo_1991_108 guinn v commissioner tcmemo_1983_401 additionally for mrs zaban admitted that she had reason to be suspicious of mr fidati's preparation of petitioners' returns after date and yet she never reviewed the return see baugh v commissioner tcmemo_1996_70 brown v commissioner tcmemo_1992_15 sec_1_6664-4 income_tax regs we conclude that mrs zaban is liable for the additions to tax for the substantial_understatement of tax for through and for the accuracy-related_penalty for the fact that mr zaban has conceded the fraud additions to tax for and is irrelevant mr zaban may be held liable for both additions to tax for fraud and additions to tax for substantial_understatement of tax for those years obra sec a thus we hold that mr zaban is liable for the substantial_understatement additions to tax for through and for the accuracy-related_penalty for issue addition_to_tax for failure_to_file the final issue for decision is whether petitioners are liable for the addition_to_tax for failure to timely file their joint_return respondent determined an addition_to_tax of percent for petitioners' failure to timely file their return mrs zaban asserts a reasonable_cause defense sec_6651 imposes an addition_to_tax of percent for each month or fraction thereof in which an income_tax return is not filed after the prescribed filing_date an exception is provided for reasonable_cause not the result of willful neglect id petitioners were granted an extension for filing their joint_return to date but did not file the return until date petitioners did not establish reasonable_cause for the failure to timely file their return and thus they failed to meet their burden_of_proof rule a we hold that petitioners are liable for the addition_to_tax under sec_6651 to reflect the foregoing and the concessions of the parties decision will be entered under rule
